Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
This Corrected Notice of Allowability supersedes the Notice of Allowability dated 8/29/22.  The dependency of claim 36 has been corrected to depend on claim 1.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Quinn on 8/1/22.
In the CLAIMS, please REPLACE claims 1,4,8,21,24,28,30,31, 33, and 36 with the versions below:


1.  (Currently Amended) A method for remotely managing payment authorization request messaging for payment transactions, the method comprising:
dynamically controlling remotely, during processing of a payment transaction, by a processor of a transaction management controller located remotely from a merchant-specific environment, an interactive functionality of a card reader of the merchant-specific environment to display one or more user interface elements for specifying payment transaction processing options additional to one or more original payment transaction processing options present on the card reader;
receiving, by the transaction management controller and from a business management engine, a transaction amount for the payment transaction, the payment transaction based on a purchase transaction initiated by a point-of-sale (POS) device of the merchant-specific environment, and the transaction amount for insertion by the transaction management controller into a payment authorization request message;
requesting, by the transaction management controller and from the card reader, payment card data for the payment authorization request message, wherein the business management engine and the POS device are communicatively isolated from the card reader;
receiving, by the transaction management controller and from the card reader, the requested payment card data for insertion by the transaction management controller into the payment authorization request message;
inserting, by the transaction management controller, the payment card data received from the card reader and the transaction amount received from the business management engine into the payment authorization request message;
transmitting, by the transaction management controller and to a payment network, the payment authorization request message;
receiving, by the transaction management controller and from the payment network, a payment authorization response message for the payment authorization request message; and
transmitting, by the transaction management controller and to the business management engine, the payment authorization response message,
wherein the method further comprises receiving, by the transaction management controller, a feature modification message from a configuration device, 
wherein the feature modification message comprises configuration data to at least one of modify or add a feature of the card reader, 
wherein to at least one of modify or add the feature of the card reader comprises to toggle on or toggle off the feature of the card reader based at least in part on the configuration data of the feature modification message, and
wherein the feature corresponds to a driver configuration of the card reader.


4.  (Currently Amended)  The method of claim 1, further comprising:
receiving, by the transaction management controller and from the business management engine, product scan data and corresponding price data for the purchase transaction; and
managing, by the transaction management controller, display of the product scan data and corresponding price data on the card reader.


8.  (Currently Amended)  The method of claim 1, further comprising receiving, by the transaction management controller and from the card reader, captured signature data; and
wherein the payment authorization response message transmitted to the business management engine comprises a byte array of the captured signature data.


21.  (Currently Amended)  A system for remotely managing payment authorization request messaging for payment transactions, the system comprising:
a business management engine and a transaction management controller located remotely from a merchant-specific environment, wherein the transaction management controller comprises a processor executing instructions stored in memory, wherein the instructions cause the processor of the transaction management controller to:
dynamically control remotely, during processing of a payment transaction, by the processor of the transaction management controller, an interactive functionality of one or more user interface elements of a card reader of the merchant-specific environment to display one or more user interface elements for specifying payment transaction processing options additional to one or more original payment transaction processing options present on the card reader;
receive, from the business management engine, a transaction amount for the payment transaction, the payment transaction based on a purchase transaction initiated by a point-of-sale (POS) device of the merchant-specific environment, and the transaction amount for insertion by the transaction management controller into a payment authorization request message;
request, from the card reader of the remote merchant-specific environment, payment card data for the payment authorization request message, wherein the business management engine and the POS device are communicatively isolated from the card reader;
receive, from the card reader, the requested payment card data for insertion by the transaction management controller into the payment authorization request message;
insert the payment card data received from the card reader and the transaction amount received from the business management engine into the payment authorization request message;
transmit, to a payment network, the payment authorization request message;
receive, from the payment network, a payment authorization response message for the payment authorization request message; and
transmit, to the business management engine, the payment authorization response message,
wherein the instructions further cause the processor of the transaction management controller to receive a feature modification message from a configuration device, 
wherein the feature modification message comprises configuration data to at least one of modify or add a feature of the card reader, 
wherein to at least one of modify or add the feature of the card reader comprises to toggle on or toggle off the feature of the card reader based at least in part on the configuration data of the feature modification message, and
wherein the feature corresponds to a driver configuration of the card reader.


24.  (Currently Amended)  The system of claim 21, wherein the instructions of the transaction management controller further cause the processor of the transaction management controller to:
receive, from the business management engine, product scan data and corresponding price data for the purchase transaction; and
manage display of the product scan data and corresponding price data on the card reader.

28.  (Currently Amended)  The system of claim 21, wherein the instructions of the transaction management controller further cause the processor of the transaction management controller to receive captured signature data from the card reader; and
wherein the payment authorization response message transmitted to the business management engine comprises a byte array of the captured signature data.


30.  (Currently Amended)  The system of claim 21, wherein the business management engine comprises a processor executing instructions stored in memory, wherein the instructions cause the processor of the business management engine to:
receive, from the POS device, transaction details corresponding to a purchase transaction initiated by the POS device; and
transmit, to the POS device, at least one of payment details based on the payment authorization response message and a transaction summary.

31.  (Currently Amended)  The method of claim 1, wherein the one or more user interface elements of the card reader include payment card type selections, cashback selections, transaction amount verification, and language selections.

33.  (Currently Amended)  The system of claim 21, wherein the one or more user interface elements of the card reader include payment card type selections, cashback selections, transaction amount verification, and language selections.

36. (Currently Amended) The method of claim 1, wherein the payment request is within a body of an HTTP message sent to the transaction management controller, and wherein the payment request is an HTTP GET request or an HTTP DELETE request.



Allowable Subject Matter
Claims 1, 3, 4, 8, 21, 23, 24, 28, 30, 31, 33, 35, and 36 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.   The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

“requesting, by the transaction management controller and from card reader, payment card data for the payment authorization request message, wherein the business management engine and the POS device are communicatively isolated from the card reader;”

The examiner notes that the structure describe in the above limitation is supported by Applicant’s Fig.1 (where the Point of interaction device 122 and Point of interaction device 124 correspond to the claimed POS and card reader respectively).   There is not a communication coupling between elements 124 and 122/114, the business management engine.  They are communicatively isolated from each other.

Reference Ozmat (20150081462) discloses a POS system where the information from peripherals is encrypted.  (Ozmat, para 0316-17, “The present invention relates to systems and methods for secure virtualized intermediated configuration and control of payment processing peripheral devices utilizing secure normative intermediated payment processing ("SNIPP") systems. SNIPP system embodiments may enhance security for a given point of sale ("POS") system by facilitating secure communication of sensitive "electronic payment information" ("EPI") pertaining to a given purchaser included in a "POS payment transaction". (EPI is described above in Section IV ENHANCEMENTS--Distributed Enhanced Payment). Such secure communication may be facilitated in such a way as to pass through the POS system in encrypted form--i.e., `tunnel` the POS system--and be received by a remote payment management system for decryption and subsequent payment processing. Confirmation of the payment processing result, which may be based in part on the purchaser's EPI, may subsequently be communicated to the POS system and may be displayed to the purchaser--e.g., `payment approved` or `payment declined`.  To further enhance security, embodiments of such a SNIPP system may exclusively configure and control a given POS payments peripheral device--i.e., a POS input and/or POS display device--so as to minimize the susceptibility of the POS payments peripheral device to malicious or unintentional insecure operation; and thereby facilitate its operation as a "POS secure payment device". Such exclusive operation of a given POS secure payment device may utilize encrypted communications.”)  The examiner understands the peripheral of Ozmat to communicate with the POS, but in an encrypted form.  In this sense, the Ozmat POS is “isolated” from open sensitive information read by a peripheral.  However, the Ozmat POS receives encrypted information from a peripheral, and it is forwarded by the POS to its destination.  There is communication between the Ozmat POS and peripheral.  The examiner understands this to be distinct from Applicant’s invention, where the peripheral card reader is communicatively isolated from the POS (the card reader does not transmit a message to the POS at all, because there is no connection).  

Newly cited reference Chau (20200111074 )discloses a fuel station pump retrofit payment card reader that is communicatively isolated from the existing pump.  However, Chau is not prior art based upon the filing date.

Newly cited reference Bakker (20040044575) describes a loyalty card retrofit system where a loyalty card reader is communicatively isolated from the POS system.  (Bakker, fig.1, element 600).  However, Bakker does not disclose that the retrofit may be used from payment processing as claimed.

Newly cited reference Luciana (US20150058145A1) describes a POS enhancement to allow the POS to accept mobile device payments.  (Luciana, abstract).  The merchant displays an optical code which a mobile device user scans to determine the merchant’s payment processor for the purpose of sending the mobile device’s stored payment credentials.  (Luciana987, para 0030).  Although the mobile device is communicatively isolated from the POS in the Luciana architecture, the examiner does not interpret the mobile device of Luciana to be a card reader as recited in  Applicant’s claims.  

Newly cited reference Wilson (20150379503) discloses that a payment processor may perform remote configuration to enable or disable a contactless payment device.  (Wilson, claim 1)



The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687